Citation Nr: 0510660	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for generalized 
benign lymphadenopathy.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with disc space narrowing, to include 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

3.  Entitlement to a rating in excess of 10 percent for a 
dysthymic disorder.

4.  Entitlement to a compensable rating for costochondritis 
of the anterior chest wall.

5.  Entitlement to a total disability rating based upon 
individual unemployability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to March 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The RO denied compensable ratings for benign generalized 
lymphadenopathy, hemorrhoids, and costochondritis, a rating 
in excess of 10 percent for a dysthymic disorder, a rating in 
excess of 20 percent for a lumbosacral strain with disc space 
narrowing, and entitlement to a total rating based on 
individual unemployability.  The appellant filed a timely 
notice of disagreement and substantive appeal to all issues 
except hemorrhoids.  

In April 2003 the RO denied entitlement to service connection 
for a chronic acquired gastrointestinal disorder as secondary 
to medications taken for his service-connected lumbosacral 
strain with disc space narrowing and dysthymic disorder 
associated with lumbosacral strain.  This issue is further 
addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the April 2003 rating decision wherein the 
RO denied entitlement to service connection for a chronic 
acquired gastrointestinal disorder as secondary to 
medications taken for his service-connected low back and 
psychiatric disabilities.  

The Board notes in passing that in April 2002 the 
representative filed a notice of disagreement with the RO's 
May 2001 rating decision wherein the RO failed to consider 
the previously filed claim of entitlement to service 
connection for a chronic acquired gastrointestinal disorder.  

The record shows that in March 1968 the RO denied entitlement 
to service connection for a chronic acquired gastrointestinal 
disorder as secondary to service.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC should issue a statement 
of the case addressing the RO's May 2001 
failure to consider the July 200 claim of 
entitlement to service connection for a 
chronic acquired gastrointestinal 
disorder, and the RO's April 2003 denial 
of entitlement to service connection for 
a chronic acquired gastrointestinal 
disorder as secondary to medications 
taken for the service-connected low back 
and psychiatric disabilities.  The VBA 
AMC should acknowledge the March 1968 
rating decision wherein entitlement to 
service connection was denied for a 
chronic acquired gastrointestinal 
disorder.  The appellant should be 
advised of the need to timely file a 
substantive appeal if he desires 
appellate review.

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  

Such notice should advise the appellant 
of the need to submit all pertinent 
evidence in his possession.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).









































 Department of Veterans Affairs


